Exhibit 10.13

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the
17 day of January, 2008, by and among Sapphire Industrials Corp. a Delaware
corporation (the “Company”), the undersigned parties listed under Investor on
the signature page hereto (each, an “Investor” and collectively, the
“Investors”) and Lazard Group LLC (“Lazard Group”).

WHEREAS, the Investors currently hold all of the issued and outstanding
securities of the Company; and

WHEREAS, the Investors and the Company desire to enter into this Agreement to
provide the Investors with certain rights relating to the registration of shares
of Common Stock held by them.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. DEFINITIONS. The following capitalized terms used herein have the following
meanings:

“Adverse Disclosure” means public disclosure of material non-public information,
which disclosure, in the good faith judgment of the chief executive officer or
principal financial officer of the Company after consultation with counsel to
the Company, (i) would be required to be made in any Registration Statement or
prospectus in order for the applicable Registration Statement or prospectus not
to contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein (in the case of any prospectus and
any preliminary prospectus, in the light of the circumstances under which they
were made) not misleading, (ii) would not be required to be made at such time if
the Registration Statement were not being filed, and (iii) the Company has a
bona fide business purpose for not publicly making it.

“Aftermarket Shares” mean the shares of Common Stock for which Lazard (or, under
certain circumstances, Lazard Group LLC) has agreed to place limit orders for up
to $37,500,000, commencing two business days after the Company files a
preliminary proxy statement relating to its Business Combination (as such term
is defined in the Amended and Restated Certificate of Incorporation of the
Company) and ending on the business day immediately preceding the record date
for the meeting of stockholders at which such Business Combination is to be
approved, or earlier in certain circumstances. The limit orders will require
Lazard, or, under certain circumstances described therein, Lazard Group, to
purchase any of the Company’s shares of Common Stock offered for sale at or
below a price equal to the per-share value of the Trust Account (as defined in
that certain Trust Account Agreement, dated as of the date hereof, by and
between the Company and Mellon Bank, N.A. as account agent thereunder) as of the
date of the Company’s most recent annual report on Form 10-K or quarterly report
on Form 10-Q, as applicable, filed prior to such purchase.

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

“Commission” means the United States Securities and Exchange Commission, or any
other federal agency then administering the Securities Act or the Exchange Act.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company” is defined in the preamble to this Agreement.

“Demand Registration” is defined in Section 2.1.1.

“Demanding Holder” is defined in Section 2.1.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

“Form S-3” is defined in Section 2.3.

“Founder Shares” means the 23,000,000 shares of Common Stock issued as part of
the Founder Units to the Investors (or such lesser number of shares that the
Investors may hold if the Underwriter’s over-allotment option is not exercised
in full by the Underwriter), giving effect to the split of the Founder Units.

“Founder Units” means the 23,000,000 units of the Company issued to the
Investors pursuant to the Initial Unit Subscription Agreements, each dated as of
October 2, 2007, between the Company and each of the Investors (or such lesser
number of units that the Investors may hold if the Underwriter’s over-allotment
option is not exercised in full by the Underwriter), giving effect to the split
of the Founder Units.

 

1



--------------------------------------------------------------------------------

“Founder Warrants” means the 23,000,000 warrants of the Company to purchase
shares of Common Stock issued as part of the Founder Units to the Investors
(including the underlying shares of Common Stock) (or such lesser number of
warrants that the Investors may hold if the Underwriter’s over-allotment option
is not exercised in full by the Underwriter), giving effect to the split of the
Founder Units.

“Indemnified Party” is defined in Section 4.3.

“Indemnifying Party” is defined in Section 4.3.

“Insider Warrants” means the 12,500,000 warrants of the Company to purchase
shares of Common Stock at a exercise price of $7.50 per share issued pursuant to
the Amended and Restated Warrant Subscription Agreement, dated as of January 14,
2008 (including the underlying shares of Common Stock).

“Investor” is defined in the preamble to this Agreement.

“Investor Indemnified Party” is defined in Section 4.1.

“Lazard” means Lazard Funding Limited LLC.

“Lazard Group” is defined in the preamble to this Agreement.

“Maximum Threshold” is defined in Section 2.1.4.

“Notices” is defined in Section 6.3.

“Offering Shares” means the 5,000,000 shares of Common Stock that have been
reserved for purchase as part of the Offering Units.

“Offering Units” means the 5,000,000 units of the Company that have been
reserved for purchase by Lazard in the Company’s initial public offering.

“Offering Warrants” means the 5,000,000 warrants of the Company to purchase
shares of Common Stock at an exercise price of $7.00 per share that have been
reserved for purchase as part of the Offering Units (including the underlying
shares of Common Stock).

“Permitted Transferees” means (a) affiliates of Lazard Ltd, (b) employees of
Lazard Ltd or the Company, (c) an entity’s members upon its liquidation,
(d) relatives and trusts for estate planning purposes, (e) purchasers of up to
33% of the Founder Units purchased at or prior to a Business Combination at
prices no greater than the price at which the Founder Units were initially
purchased from the Company, or (f) LFCM Holdings or its subsidiaries or
affiliates with respect to the purchase price prior to a Business Combination of
up to two million units at a per unit price equal to the price paid by Lazard
for any Offering Units, in each case where the transferee agrees to become party
to the Securities Escrow Agreement, dated as of the date hereof, between the
Company, the Investors and Mellon Investor Services LLC.

“Piggy-Back Registration” is defined in Section 2.2.1.

“Pro Rata” is defined in Section 2.1.4.

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a Registration Statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such Registration Statement becoming
effective.

“Registrable Securities” mean, collectively, the Registrable Units, Registrable
Shares and Registrable Warrants. As to any particular Registrable Securities,
such securities shall cease to be Registrable Securities when: (a) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require registration under the Securities Act; (c) such securities
shall have ceased to be outstanding, or (d) the Commission makes a definitive
determination to the Company that the Registrable Securities are salable under
Rule 144(k).

“Registrable Shares” mean (i) the Founder Shares underlying the Founder Units
and Founder Warrants, (ii) the Offering Shares underlying the Offering Units and
Offering Warrants and (iii) the Aftermarket Shares. Registrable Shares include
any shares of capital stock or other securities of the Company issued as a
dividend or other distribution with respect to or in exchange for or in
replacement of such shares of Common Stock.

 

2



--------------------------------------------------------------------------------

“Registrable Units” mean all of the Founder Units and Offering Units owned or
held by Investors, each consisting of (i) one share of Common Stock and (ii) one
warrant to purchase one share of Common Stock.

“Registrable Warrants” mean (i) the Founder Warrants underlying the Founder
Units, including the underlying shares of Common Stock underlying the Founder
Warrants, (ii) the Insider Warrants, including the underlying shares of Common
Stock underlying the Insider Warrants and (iii) the Offering Warrants.

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of Registrable
Securities (other than a registration statement on Form S-4 or Form S-8, or
their successors, or any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another entity).

“Release Date” means the (i) in the case of the Founder Units, Founder Shares
and Founder Warrants, the first anniversary date of the completion by the
Company of a Business Combination (ii) in the case of the Insider Warrants, the
90th day following the completion by the Company of a Business Combination and
(iii) in the case of the Offering Units, Offering Shares, Offering Warrants and
Aftermarket Shares, in each case, if any, the 180th day following the completion
by the Company of a Business Combination.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

2. REGISTRATION RIGHTS.

2.1 Demand Registration.

2.1.1 Request for Registration. At any time on or after the date that is three
months prior to the Release Date with respect to any Registrable Securities, the
holders of a majority-in-interest of the Registrable Securities, held by the
Investors, Lazard Group, or the Permitted Transferees of the Investors, may make
a written demand for Registration under the Securities Act of all or part of
their Registrable Securities provided that the estimated market value of
Registrable Securities to be so registered thereunder is at least $5,000,000 in
the aggregate (a “Demand Registration”). Any demand for a Demand Registration
shall specify the number of shares of Registrable Securities proposed to be sold
and the intended method(s) of distribution thereof. The Company will notify all
holders of Registrable Securities of the demand, and each holder of Registrable
Securities who wishes to include all or a portion of such holder’s Registrable
Securities in the Demand Registration (each such holder including shares of
Registrable Securities in such Registration, a “Demanding Holder”) shall so
notify the Company within fifteen (15) days after the receipt by the holder of
the notice from the Company. The Company may include in such registration
additional securities of the class or classes of the Registrable Securities to
be registered thereunder, including securities to be sold for the Company’s own
account or the account of persons who are not holders of Registrable Securities.
Upon receipt by the Company of any such notice, the Demanding Holders shall be
entitled to have their Registrable Securities included in the Demand
Registration, subject to Section 2.1.4 and the provisos set forth in
Section 3.1.1. The Company shall not be obligated to effect more than an
aggregate of two (2) Demand Registrations under this Section 2.1.1 in respect of
all Registrable Securities. In addition, the Company shall not be required to
file a Registration Statement for a Demand Registration at any time during the
12-month period following the effective date of another Registration Statement
filed pursuant to this Section 2.1.

2.1.2 Effective Registration. A Registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Holders thereafter elect to continue the offering; provided,
further, that the Company shall not be obligated to file a second Registration
Statement until a Registration Statement that has been filed is counted as a
Demand Registration or is terminated.

2.1.3 Underwritten Offering. If a majority-in-interest of the Demanding Holders
so elect and such holders so advise the Company as part of their written demand
for a Demand Registration, the offering of such Registrable Securities pursuant
to such Demand Registration shall be in the form of an underwritten offering. In
such event, the right of any holder to include its Registrable Securities in
such Registration shall be conditioned upon such holder’s participation in such
underwriting and the

 

3



--------------------------------------------------------------------------------

inclusion of such holder’s Registrable Securities in the underwriting to the
extent provided herein. All Demanding Holders proposing to distribute their
securities through such underwriting shall enter into an underwriting agreement
in customary form with the Underwriter or Underwriters selected for such
underwriting by a majority-in-interest of the holders initiating the Demand
Registration.

2.1.4 Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an underwritten offering advises the Company
and the Demanding Holders in writing that the dollar amount or number of
Registrable Securities which the Demanding Holders desire to sell, taken
together with all other shares of Common Stock or other securities which the
Company desires to sell and the shares of Common Stock, if any, as to which
Registration has been requested pursuant to written contractual piggy-back
registration rights held by other stockholders of the Company who desire to
sell, exceeds the maximum dollar amount or maximum number of shares that the
Company believes can be sold in such offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
shares, as applicable, the “Maximum Threshold”), then the Company shall include
in such Registration: (i) first, the Registrable Securities as to which Demand
Registration has been requested by the Demanding Holders (pro rata in accordance
with the number of shares that each such Person has requested be included in
such Registration, regardless of the number of shares held by each such Person
(such proportion is referred to herein as “Pro Rata”)) that can be sold without
exceeding the Maximum Threshold; (ii) second, to the extent that the Maximum
Threshold has not been reached under the foregoing clause (i), the shares of
Common Stock or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Threshold; and (iii) third, to the extent
that the Maximum Threshold has not been reached under the foregoing clauses (i),
and (ii), the shares of Common Stock or other securities for the account of
other persons that the Company is obligated to register pursuant to written
contractual arrangements with such persons and that can be sold without
exceeding the Maximum Threshold.

2.1.5 Withdrawal. A holder may withdraw its Registrable Securities from a Demand
Registration at any time. If all holders withdraw, or holders withdraw
Registrable Securities from a Demand Registration in such amounts that the
Registrable Securities of all classes that remain covered by the relevant
Registration Statement have an estimated market value of less than $5,000,000,
the Company shall cease all efforts to secure registration and such withdrawn
registration shall be deemed a Demand Registration for purposes of Section 2.1
unless the withdrawal is based on the reasonable determination of the counsel to
the Demanding Holders that there has been, since the date of such request, a
material adverse change in the business or prospects of the Company or in
general market conditions and the Demanding Holders who requested such
registration shall have paid or reimbursed the Company for all of the reasonable
out-of-pocket fees and expenses incurred by the Company in connection with the
withdrawn registration.

2.1.6 Suspension of Registration. If the filing, initial effectiveness or
continued use of a Registration Statement in respect of a Demand Registration at
any time would require the Company to make an Adverse Disclosure or would
require the inclusion in such Registration Statement of financial statements
that are unavailable to the Company for reasons beyond the Company’s control,
the Company may, upon giving prompt written notice of such action to the
holders, delay the filing or initial effectiveness of, or suspend use of, such
Registration Statement for the shortest possible period of time determined in
good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentence, the holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the prospectus relating to the Demand Registration in connection with any
sale or offer to sell Registrable Securities. The Company shall immediately
notify the holders of the expiration of any period during which it exercised its
rights under this Section 2.1.6.

2.1.7 Registration Statement Form. Registrations under this Section 2.1 shall be
on such appropriate registration form of the Commission (i) as shall be selected
by the Company and as shall be reasonably acceptable to the holders of a
majority-in-interest of the Demanding Holders and (ii) as shall permit the
disposition of the Registrable Securities in accordance with the intended method
or methods of disposition specified in the Demanding Holders requests for such
registration. Notwithstanding the foregoing, if, pursuant to a Demand
Registration, (x) the Company proposes to effect registration by filing a
Registration Statement on Form S-3, (y) such registration is in connection with
an underwritten offering, and (z) the managing Underwriter or Underwriters shall
advise the Company in writing that, in its or their opinion, the inclusion,
rather than the incorporation by reference, of information in the prospectus
related to a Registration Statement on Form S-3 is of material importance to the
success of such proposed offering, then such information shall be so included in
such prospectus).

2.2 Piggy-Back Registration.

2.2.1 Piggy-Back Rights. If at any time on or after the Release Date, the
Company proposes to file a Registration Statement under the Securities Act with
respect to an offering of equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into, equity securities, by the
Company for its own account or for stockholders of the Company for their account
(or by the Company and by stockholders of the Company including, without
limitation, pursuant to Section 2.1), other than a Registration Statement
(i) filed in connection with any employee stock option or other benefit plan,
(ii)

 

4



--------------------------------------------------------------------------------

filed on Form S-4 or S-8 or any successor to such terms, (iii) for an exchange
offer or offering of securities solely to the Company’s existing stockholders or
debtholders, (iv) for an offering of debt that is convertible into equity
securities of the Company, (v) for a dividend reinvestment plan, or (vi) for the
acquisition or purchase by or combination by merger or otherwise of the Company
of or with another company or business entity or partnership, then the Company
shall (x) give written notice of such proposed filing to the holders of
Registrable Securities as soon as practicable but in no event less than ten
(10) days before the anticipated filing date, which notice shall describe the
amount and type of securities to be included in such offering, the intended
method(s) of distribution, and the name of the proposed managing Underwriter or
Underwriters, if any, of the offering, and (y) offer to the holders of
Registrable Securities in such notice the opportunity to register the sale of
such number of shares of Registrable Securities as such holders may request in
writing within five (5) days following receipt of such notice (a “Piggy-Back
Registration”). Subject to Section 2.2.2, the Company shall cause such
Registrable Securities to be included in such Registration and shall use its
best efforts to cause the managing Underwriter or Underwriters of a proposed
underwritten offering to permit the Registrable Securities requested to be
included in a Piggy-Back Registration on the same terms and conditions as any
similar securities of the Company and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof. If at any time after giving written notice of its
intention to register any securities and prior to the effective date of the
Registration Statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each holder of Registrable Securities and, (x) in the case of a
determination not to register, shall be relieved of its obligation to register
any Registrable Securities in connection with such registration, and (y) in the
case of a determination to delay registering, shall be permitted to delay
registering any Registrable Securities for the same period as the delay in
registering such other securities. If the offering pursuant to a Piggy-Back
Registration is to be an underwritten offering, then each holder making a
request for its Registrable Securities to be included therein must, and the
Company shall use commercially reasonable efforts to cause the managing
Underwriter or Underwriters of a proposed underwritten offering to permit the
Registrable Securities requested to be included in a Piggy-Back Registration on
the same terms and conditions as any similar securities of the Company and other
Persons selling securities in such underwritten offering and to permit the sale
or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. All holders of Registrable
Securities proposing to distribute their securities through a Piggy-Back
Registration that involves an Underwriter or Underwriters shall enter into an
underwriting agreement in customary form with the Underwriter or Underwriters
selected for such Piggy-Back Registration.

2.2.2 Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of securities which the Company desires to sell, taken together
with securities, if any, as to which Registration has been demanded pursuant to
written contractual arrangements with persons other than the holders of
Registrable Securities hereunder, the Registrable Securities as to which
Registration has been requested under this Section 2.2, and the securities, if
any, as to which Registration has been requested pursuant to the written
contractual piggy-back registration rights of other stockholders of the Company,
exceeds the Maximum Threshold, then the Company shall include in any such
Registration:

 

  (a) If the Registration is undertaken for the Company’s account: (A) first,
the shares of Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Threshold; (B) second, to the
extent that the Maximum Threshold has not been reached under the foregoing
clause (A), the shares of Common Stock or other securities, if any, comprised of
Registrable Securities, as to which Registration has been requested pursuant to
the applicable written contractual piggy-back registration rights of such
security holders, Pro Rata, that can be sold without exceeding the Maximum
Threshold; and (C) third, to the extent that the Maximum Number of shares has
not been reached under the foregoing clauses (A) and (B), the shares of Common
Stock or other securities for the account of other persons that the Company is
obligated to register pursuant to written contractual piggy-back registration
rights with such persons and that can be sold without exceeding the Maximum
Threshold; and

 

  (b) If the Registration is a “demand” Registration undertaken at the demand of
persons other than the holders of Registrable Securities, (A) first, the shares
of Common Stock or other securities for the account of the demanding persons
that can be sold without exceeding the Maximum Threshold; (B) second, to the
extent that the Maximum Threshold has not been reached under the foregoing
clause (A), the shares of Common Stock or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Threshold;
(C) third, to the extent that the Maximum Threshold has not been reached under
the foregoing clauses (A) and (B), collectively the shares of Common Stock or
other securities comprised of Registrable Securities, Pro Rata, as to which
Registration has been requested pursuant to the terms hereof, that can be sold
without exceeding the Maximum Threshold; and (D) fourth, to the extent that the
Maximum Threshold has not been reached under the foregoing clauses (A), (B) and
(C), the shares of Common Stock or other securities for the account of other
persons that the Company is obligated to register pursuant to written
contractual arrangements with such persons, that can be sold without exceeding
the Maximum Threshold.

 

5



--------------------------------------------------------------------------------

2.2.3 Withdrawal. Any holder of Registrable Securities may elect to withdraw
such holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement. The Company (whether
on its own determination or as the result of a withdrawal by persons making a
demand pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of the Registration Statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the holders of Registrable Securities in connection with such Piggy-Back
Registration as provided in Section 3.3.

2.3 Registrations on Form S-3. (a) The holders of Registrable Securities may at
any time and from time to time, request in writing that the Company register the
resale of any or all of such Registrable Securities on Form S-3 or any similar
short-form Registration which may be available at such time (“Form S-3”);
provided, however, that (i) the Company shall not be obligated to effect such
request through an underwritten offering and (ii) the Company shall not be
obligated to effect such a request if the Company has within the preceding
twelve (12) months effected a registration or Form S-3. Upon receipt of such
written request, the Company will promptly give written notice of the proposed
Registration to all other holders of Registrable Securities, and, as soon as
practicable thereafter, effect the Registration of all or such portion of such
holder’s or holders’ Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities or other
securities of the Company, if any, of any other holder or holders joining in
such request as are specified in a written request given within fifteen
(15) days after receipt of such written notice from the Company; provided,
however, that the Company shall not be obligated to effect any such Registration
pursuant to this Section 2.3: (i) if Form S-3 is not available for such
offering; or (ii) if the holders of the Registrable Securities, together with
the holders of any other securities of the Company entitled to inclusion in such
Registration, propose to sell Registrable Securities and such other securities
(if any) at any aggregate price to the public of less than $5,000,000
Registrations effected pursuant to this Section 2.3 shall not be counted as a
Demand Registration effected pursuant to Section 2.1.

(b) Suspension of Registration. If the filing, initial effectiveness, or
continued use of Form S-3 at any time would require the Company to make an
Adverse Disclosure or would require the inclusion in such Form S-3 of financial
statements that are unavailable to the Company for reasons beyond the Company’s
control, the Company may, upon giving prompt written notice of such actions to
the holders, delay the filing or initial effectiveness of, or suspend use of,
the Form S-3 for the shortest period of time determined in good faith by the
Company to be necessary for such purpose. In the event the Company exercises its
rights under the preceding sentence, the holders agree to suspend, immediately
upon their receipt of the notice referred to above, their use of the prospectus
relating to the registration on such Form S-3 in connection with any sale or
offer to sell Registrable Securities and agree not to disclose to any other
person the fact that the Company has exercised such rights or any related facts.
The Company shall immediately notify the holders upon the expiration of any
period during which it exercised its rights under this Section 2.3(b).

 

3. REGISTRATION; PROCEDURES.

3.1 Filings; Information. Whenever the Company is required to effect the
Registration of any Registrable Securities pursuant to Section 2, the Company
shall use its best efforts to effect the Registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as promptly as practicable, and in connection with any such request:

3.1.1 Filing Registration Statement. The Company shall, as promptly as
practicable (and in any event within seventy-five (75) days) after receipt of a
request for a Demand Registration pursuant to Section 2.1, prepare and file with
the Commission a Registration Statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of all Registrable Securities to be registered
thereunder in accordance with the intended method(s) of distribution thereof,
and shall use its best efforts to cause such Registration Statement to become
and remain effective for the period required by Section 3.1.3; provided,
however, that the Company shall have the right to defer any Demand Registration
for up to thirty (30) days, and any Piggy-Back Registration for such period as
may be applicable to deferment of any Registration to which such Piggy-Back
Registration related, in each case, if the Company shall furnish to the holders
a certificate signed by the President of the Company stating that, in the good
faith judgment of the Board of Directors of the Company, it would be materially
detrimental to the Company and its stockholders for such Registration Statement
to be effected at such time; provided further, that the Company shall not be
obligated to deliver securities and shall not have penalties for failure to
deliver securities, if a Registration Statement is not effective at the time of
exercise by the holder.

3.1.2 Copies. The Company shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Registrable Securities included in such Registration, and such
holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as the holders of Registrable
Securities included in such Registration or legal counsel for any such holders
may request in order to facilitate the disposition of the Registrable Securities
owned by such holders.

 

6



--------------------------------------------------------------------------------

3.1.3 Amendments and Supplements. The Company shall use reasonable best efforts
to prepare and file with the Commission such amendments, including
post-effective amendments, and supplements to such Registration Statement and
the prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective and in compliance with the provisions of the
Securities Act until all Registrable Securities and other securities covered by
such Registration Statement have been disposed of in accordance with the
intended method(s) of distribution set forth in such Registration Statement
(which period shall not exceed the sum of one hundred eighty (180) days plus any
period during which any such disposition is interfered with by any stop order or
injunction of the Commission or any governmental agency or court) or such
securities have been withdrawn.

3.1.4 Notification. After the filing of a Registration Statement, the Company
shall promptly, and in no event more than two (2) business days after such
filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and confirm such advice in writing in all events within two
(2) business days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
use reasonable best efforts to take all actions required to prevent the entry of
such stop order or to remove it if entered); and (iv) any request by the
Commission for any amendment or supplement to such Registration Statement or any
prospectus relating thereto or for additional information or of the occurrence
of an event requiring the preparation of a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of the securities
covered by such Registration Statement, such prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
and promptly make available to the holders of Registrable Securities included in
such Registration Statement any such supplement or amendment; except that before
filing with the Commission a Registration Statement or prospectus or any
amendment or supplement thereto, including documents incorporated by reference,
the Company shall furnish to the holders of Registrable Securities included in
such Registration Statement and to the legal counsel for any such holders,
copies of all such documents proposed to be filed sufficiently in advance of
filing to provide such holders and legal counsel with a reasonable opportunity
to review such documents and comment thereon, and the Company shall not file any
Registration Statement or prospectus or amendment or supplement thereto,
including documents incorporated by reference, to which such holders or their
legal counsel shall reasonably object.

3.1.5 State Securities Laws Compliance. The Company shall use its best efforts
to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other Governmental Authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph or subject itself to taxation in any such jurisdiction.

3.1.6 Agreements for Disposition. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the holders of
Registrable Securities included in such Registration Statement. No holder of
Registrable Securities included in such Registration Statement shall be required
to make any representations or warranties in the underwriting agreement except,
if applicable, with respect to such holder’s organization, good standing,
authority, title to Registrable Securities, lack of conflict of such sale with
such holder’s material agreements and organizational documents, and with respect
to written information relating to such holder that such holder has furnished in
writing expressly for inclusion in such Registration Statement.

3.1.7 Cooperation. The principal executive officer of the Company, the principal
financial officer of the Company, the principal accounting officer of the
Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.

 

7



--------------------------------------------------------------------------------

3.1.8 Records. The Company shall make available for inspection by the holders of
Registrable Securities included in such Registration Statement, any Underwriter
participating in any disposition pursuant to such Registration Statement and any
attorney, accountant or other professional retained by any holder of Registrable
Securities included in such Registration Statement or any Underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information requested by any of them in connection with such
Registration Statement.

3.1.9 Opinions and Comfort Letters. The Company shall furnish to each holder of
Registrable Securities included in any Registration Statement a signed
counterpart, addressed to such holder, of (i) any opinion of counsel to the
Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter. In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each holder of Registrable Securities included in such Registration
Statement, at any time that such holder elects to use a prospectus, an opinion
of counsel to the Company (based solely on the oral advice of the Commission) to
the effect that the Registration Statement containing such prospectus has been
declared effective and that no stop order is in effect.

3.1.10 Earnings Statement. The Company shall comply with all applicable rules
and regulations of the Commission and the Securities Act, and make available to
its stockholders, as soon as practicable but not more than fifteen (15) months
after the effective date of the Registration Statement, an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.

3.1.11 Listing. The Company shall use its best efforts to cause all Registrable
Securities included in any Registration to be listed on such exchanges or
otherwise designated for trading in the same manner as similar securities issued
by the Company are then listed or designated or, if no such similar securities
are then listed or designated, in a manner satisfactory to the holders of a
majority of the Registrable Securities included in such Registration.

3.1.11. Withdrawal of Stop Order. The Company shall make every reasonable effort
to prevent or obtain at the earliest possible moment the withdrawal of any stop
order with respect to the applicable Registration Statement or other order
suspending the use of any preliminary or final prospectus.

3.1.12. CUSIP Number. The Company shall, not later than the effective date of
the applicable Registration Statement, provide a CUSIP number for all
Registrable Securities and provide the applicable transfer agent with printed
certificates for the Registrable Securities which certificates shall be in a
form eligible for deposit with The Depository Trust Company.

3.1.13. FINRA. The Company shall cooperate with each seller of Registrable
Securities and each Underwriter or agent, if any, participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the Financial Industry
Regulatory Authority.

3.1.14. Transfer Agent. The Company shall provide and cause to be maintained a
transfer agent and registrar for all Registrable Securities covered by the
applicable Registration Statement from and after a date not later than the
effective date of such Registration Statement.

3.2 Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 3.1.4(iv), or, in the case of a resale registration on Form S-3 pursuant
to Section 2.3 hereof, upon any suspension by the Company, pursuant to a written
insider trading compliance program adopted by the Company’s Board of Directors,
of the ability of all “insiders” covered by such program to transact in the
Company’s securities because of the existence of material non-public
information, each holder of Registrable Securities included in any Registration
shall immediately discontinue disposition of such Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such holder receives the supplemented or amended prospectus contemplated
by Section 3.1.4(iv) or the restriction on the ability of “insiders” to transact
in the Company’s securities is removed, as applicable, and, if so directed by
the Company, each such holder will deliver to the Company all copies, other than
permanent file copies then in such holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.

3.3 Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Registration under this Agreement, and all
expenses incurred in performing or complying with its other obligations under
this Agreement, whether or not the Registration Statement becomes effective,
including, without limitation: (i) all registration and filing fees; (ii) fees
and expenses of compliance with securities or “blue sky” laws (including fees
and disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities); (iii) printing expenses; (iv) the Company’s internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees); (v) the fees and expenses incurred in connection with
the listing of the Registrable Securities as required by Section 3.1.11;
(vi) Financial Industry Regulatory Authority fees; (vii) fees and disbursements
of counsel for

 

8



--------------------------------------------------------------------------------

the Company and fees and expenses for independent certified public accountants
retained by the Company (including the expenses or costs associated with the
delivery of any opinions or comfort letters requested pursuant to
Section 3.1.9); (viii) the fees and expenses of any special experts retained by
the Company in connection with such Registration and (ix) the reasonable fees
and expenses of one legal counsel selected by the holders of a
majority-in-interest of the Registrable Securities included in such
Registration. The Company shall have no obligation to pay any other costs or
expenses in the course of the transaction contemplated hereby, including
underwriting discounts or selling commissions attributable to the Registrable
Securities being sold by the holders thereof, which underwriting discounts or
selling commissions shall be borne by such holders. Additionally, in an
underwritten offering, all selling stockholders and the Company shall bear the
expenses of the underwriter Pro Rata in proportion to the respective amount of
shares each is selling in such offering.

The Company shall have the right to exclude any holder that does not comply with
the preceding sentence from the applicable registration.

3.4 Information. The holders of Registrable Securities shall provide such
information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
Registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection with the Company’s obligation to comply with federal
and applicable state securities laws.

 

4. INDEMNIFICATION AND CONTRIBUTION.

4.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless to the fullest extent permitted by law each Investor, Lazard Group, and
each other holder of Registrable Securities, and each of their respective
officers, employees, affiliates, directors, partners, members, attorneys and
agents, and each person, if any, who controls an Investor, Lazard Group and each
other holder of Registrable Securities (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) (each, an “Investor
Indemnified Party”), from and against any expenses, losses, judgments, claims,
damages or liabilities, whether joint or several, arising out of or based upon
any untrue statement (or allegedly untrue statement) of a material fact
contained in any Registration Statement under which the sale of such Registrable
Securities was registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained in the Registration Statement,
or any amendment or supplement to such Registration Statement, or arising out of
or based upon any omission (or alleged omission) to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that the Company will not be liable in any such
case to the extent that any such expense, loss, claim, damage or liability
arises out of or is based upon any untrue statement or allegedly untrue
statement or omission or alleged omission made in such Registration Statement,
preliminary prospectus, final prospectus, or summary prospectus, or any such
amendment or supplement, in reliance upon and in conformity with information
furnished to the Company, in writing, by such selling holder expressly for use
therein. The Company also shall indemnify any Underwriter of the Registrable
Securities, their officers, affiliates, directors, partners, members and agents
and each person who controls such Underwriter on substantially the same basis as
that of the indemnification provided above in this Section 4.1.

4.2 Indemnification by Holders of Registrable Securities. Each selling holder of
Registrable Securities will, in the event that any Registration is being
effected under the Securities Act pursuant to this Agreement of any Registrable
Securities held by such selling holder, indemnify and hold harmless to the
fullest extent permitted by law the Company, each of its directors, officers,
employees and agents and each person who controls the Company within the meaning
of the Securities Act and each underwriter (if any), and each other selling
holder and each other person, if any, who controls another selling holder or
such underwriter within the meaning of the Securities Act, against any losses,
claims, judgments, damages or liabilities, whether joint or several, insofar as
such losses, claims, judgments, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement (or allegedly
untrue) statement of a material fact contained in the Registration Statement
under which the sale of such Registrable Securities was registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained in any Registration Statement, or any amendment or
supplement to the Registration Statement, or arise out of or are based upon any
omission (or alleged omission) to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, if the
statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by such selling holder expressly
for use therein, and shall reimburse the Company, its directors and officers,
and each other selling holder or controlling person for any legal or other
expenses reasonably incurred by any of them in connection with investigation or
defending any such loss, claim, damage, liability or action. Each selling
holder’s indemnification obligations hereunder shall be several and not joint
and shall be limited to the amount of any net proceeds actually received by such
selling holder.

Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any indemnified party.

4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Section 4.1 or 4.2, such person
(the “Indemnified Party”) shall, if a claim in respect thereof is to be made
against any other person for indemnification hereunder, notify such other

 

9



--------------------------------------------------------------------------------

person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them in which case, if the Indemnified Party notifies the
Indemnifying Party in writing that such Indemnified Party elects to employ
separate counsel at the expense of the Indemnifying Party, the Indemnifying
Party shall not have the right to assume the defense of such claim on behalf of
such Indemnified Party). If such defense is not assumed by the Indemnifying
Party, the Indemnifying Party will not be subject to any liability for any
settlement made without its consent, but such consent may not be unreasonably
withheld; provided, however, that an Indemnifying Party shall not be required to
consent to any settlement involving the imposition of equitable remedies or
involving the imposition of any material obligations on such Indemnifying Party
other than financial obligations for which such Indemnified Party will be
indemnified hereunder. If the Indemnifying Party assumes the defense, the
Indemnifying Party shall have the right to settle such action without the
consent of the Indemnified Party; provided, however, that the Indemnifying Party
shall be required to obtain such consent (which consent shall not be
unreasonably withheld) if the settlement includes any admission of wrongdoing on
the part of the Indemnified Party or any restriction on the Indemnified Party or
its officers or directors. No Indemnifying Party shall consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to each Indemnified Party
of an unconditional release from all liability in respect to such claim or
litigation. The Indemnifying Party or Parties shall not, in connection with any
proceeding or related proceedings, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm at any one time
for all such Indemnified Party or Parties unless (x) the employment of more than
one counsel has been authorized in writing by the Indemnifying Party or parties,
(y) a conflict or potential conflict exists or may exist (based on advice of
counsel to an Indemnified Party) between such Indemnified Party and the other
Indemnified Parties or (z) based on advice of counsel, an Indemnified Party has
reasonably concluded that there may be legal defenses available to it that are
different from or in addition to those available to the other Indemnified
Parties, in each of which cases the Indemnifying Party shall be obligated to pay
the reasonable and documented fees and expenses of such additional counsel or
counsels.

4.4 CONTRIBUTION.

4.4.1 If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 is unavailable to any Indemnified Party or insufficient to hold it harmless
in respect of any loss, claim, damage, liability or action referred to herein,
then each such Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such loss, claim, damage, liability or action in such proportion
as is appropriate to reflect the relative fault of the Indemnified Parties and
the Indemnifying Parties in connection with the actions or omissions which
resulted in such loss, claim, damage, liability or action, as well as any other
relevant equitable considerations. The relative fault of any Indemnified Party
and any Indemnifying Party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Indemnified Party or such Indemnifying Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

4.4.2 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by Pro Rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.
The amount paid or payable by an Indemnified Party as a result of any loss,
claim, damage, liability or action referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. If
indemnification is available under this Section 4, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in Sections
4.1 and 4.2 hereof without regard to the relative fault of said Indemnifying
Parties or Indemnified Party.

 

10



--------------------------------------------------------------------------------

5. UNDERWRITING AND DISTRIBUTION.

5.1 Rule 144. The Company covenants that it shall use its best efforts to file
any reports required to be filed by it under the Securities Act and the Exchange
Act and shall use its best efforts to take such further action as the holders of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such holders to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 under the Securities Act, as such Rules may be amended from
time to time, or any similar Rule or regulation hereafter adopted by the
Commission.

 

6. MISCELLANEOUS.

Term. This Agreement shall terminate upon earlier of (a) the fifth anniversary
of the date of this Agreement or (b) the date as of which (i) all of the
Registrable Securities have been sold pursuant to a Registration Statement (but
in no event prior to the applicable period referred to in Section 4(3) of the
Securities Act and Rule 174 thereunder) or (ii) the holders are permitted to
sell their Registrable Securities under Rule 144(k) under the Securities Act (or
any similar provision then in force permitting the sale of restricted securities
without limitation on the amount of securities sold or the manner of sale). The
provisions of Section 4 and Section 5 shall survive any termination.

6.1 Other Registration Rights. The Company represents and warrants that no
person, other than a holder of the Registrable Securities, has any right to
require the Company to register any shares of the Company’s capital stock for
sale or to include shares of the Company’s capital stock in any Registration
filed by the Company for the sale of shares of capital stock for its own account
or for the account of any other person.

6.2 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part. This Agreement and the rights, duties and
obligations of the holders of Registrable Securities hereunder may be freely
assigned or delegated by such holder of Registrable Securities in conjunction
with and to the extent of any transfer of Registrable Securities by any such
holder. This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties, provided, however, that no such
transfer or assignment shall be binding upon or obligate the Company to any such
assignee unless and until the Company shall have received written notice of such
transfer or assignment as herein provided and a written agreement of the
assignee to be bound by the provisions of this Agreement and the permitted
assigns of the Investor or holder of Registrable Securities or of any assignee
of the Investor or holder of Registrable Securities. This Agreement is not
intended to confer any rights or benefits on any persons that are not party
hereto other than as expressly set forth in Article 4 and this Section 6.2.

6.3 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile; provided, however, that if such service or transmission is
not on a business day or is after normal business hours, then such notice shall
be deemed given on the next business day. Notice otherwise sent as provided
herein shall be deemed given on the next business day following timely delivery
of such notice to a reputable air courier service with an order for next-day
delivery.

To the Company:

Sapphire Industrials Corp.

30 Rockefeller Plaza

62nd Floor

New York, New York 10020

Attn: Donald G. Drapkin, Chief Executive Officer and President

with a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Stacy J. Kanter, Esq.

To an Investor or Lazard Group, to:

To the address of such Investor(s) or Lazard Group as is then reflected on the
records of the Company.

 

11



--------------------------------------------------------------------------------

6.4 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

6.5 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

6.6 Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.

6.7 Modifications and Amendments. No amendment, modification or termination of
this Agreement shall be binding upon any party unless executed in writing by
such party and signed by the Company and the holders of a majority of
Registrable Securities of each class then outstanding. Each holder of any
Registrable Securities at the time or thereafter outstanding shall be bound by
any amendment, modification, waiver or consent authorized by this Section 6.7
whether or not such Registrable Securities shall have been marked accordingly.

6.8 Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

6.9 Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided, however,
that such waiver will not be effective against the waiving party unless it is in
writing, is signed by such party, and specifically refers to this Agreement.
Waivers may be made in advance or after the right waived has arisen or the
breach or default waived has occurred. Any waiver may be conditional. No waiver
of any breach of any agreement or provision herein contained shall be deemed a
waiver of any preceding or succeeding breach thereof nor of any other agreement
or provision herein contained. No waiver or extension of time for performance of
any obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts. Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power, or remedy.

6.10 Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Investor or any other holder of Registrable Securities may
proceed to protect and enforce its rights by suit in equity or action at law,
whether for specific performance of any term contained in this Agreement or for
an injunction against the breach of any such term or in aid of the exercise of
any power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond. None of the rights, powers or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.

6.11 Governing Law. This Agreement shall be governed by, interpreted under, and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed within the State of New York,
without giving effect to any choice-of-law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction.

6.12 Waiver of Trial by Jury. Each party hereby irrevocably and unconditionally
waives the right to a trial by jury in any action, suit, counterclaim or other
proceeding (whether based on contract, tort or otherwise) arising out of,
connected with or relating to this Agreement, the transactions contemplated
hereby, or the actions of the Investor in the negotiation, administration,
performance or enforcement hereof.

[Signatures appear on the following page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

SAPPHIRE INDUSTRIALS CORP. By:  

/s/ Donald G. Drapkin

Name:   Donald G. Drapkin Title:   Chief Executive Officer and President
INVESTORS: LAZARD FUNDING LIMITED LLC By:  

/s/ Michael J. Castellano

Name:   Michael J. Castellano Title:   Chief Financial Officer

/s/ Donald G. Drapkin

Donald G. Drapkin

/s/ Douglas C. Taylor

Douglas C. Taylor

/s/ Charles G. Ward

Charles G. Ward

/s/ Thomas Dooley

Thomas Dooley

/s/ R. Ian Molson

R. Ian Molson

/s/ David M. Schizer

David M. Schizer

/s/ Ronald J. Kramer

Ronald J. Kramer LAZARD GROUP LLC By:  

/s/ Michael J. Castellano

Name:   Michael J. Castellano Title:   Chief Financial Officer

 

13